BLATCHFORD, District Judge.
There is no doubt that the register has power, under section twenty-two, to pass upon the satisfactory or unsatisfactory character of a proof of debt, but in respect of this, as to all other matters, the duties and powers of the register are to be exercised in subordination to the provision of section four of the act, which requires that in all matters where an issue of fact or of law is raised and contested by any party to the proceedings before the register, it shall be the duty of the register to cause the question or issue to be stated by the opposing parties in writing, and he shall adjourn the same into court for decision by the judge. I do not perceive from the certificate that any issue was raised and contested as to the matter certified to me. The certificate would seem to- be -made rather under the first paragraph of section six, than under section four.